NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



MATTHEW D. PATTERSON,                        )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1131
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 28, 2019.

Appeal from the Circuit Court for Pinellas
County; Chris Helinger, Judge.

Anthony M. Candela of Candela Law Firm,
P.A., Riverview, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.

             Affirmed.

BLACK and SALARIO, JJ., and SLOAN, JAMES D., ASSOCIATE JUDGE, Concur.